665 S.E.2d 460 (2008)
LINEBERGER
v.
NCDOC, et al.
No. 141A08.
Supreme Court of North Carolina.
August 19, 2008.
Elizabeth F. Parsons, Assistant Attorney General, for Dept. of Corrections, et al.
Ann B. Petersen, Chapel Hill, for Lineberger.
The following order has been entered on the motion filed on the 13th day of August 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Jeffrey Bernard Lineberger) shall have up to and including the 12th day of September 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 19th day of August 2008."